Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu, US Patent Appl. Pub. No. 2018/0314309.
Regarding claim 1 Lyu discloses an apparatus (FIG(s) 1A-3) comprising:
a power supply to connect to a power source, the power supply to receive and to distribute a total power from the power source (Battery 126 and AC adapter of laptop/tablet receiving external AC power – not shown; FIG. 1A, paragraph 0018, lines 5-6, FIG. 1B, paragraph 0023, lines 5-7, FIG. 2, paragraph 0026, lines 9-14);
a first device (FIG. 1A-B, System 110) to receive a first portion of the total power from the power supply (inherently disclosed – via the AC adapter);
a second device to receive a second portion of the total power from the power supply, wherein a sum of the first portion and the second portion is the total power (power delivery/charging of Rechargeable USB Device 190 – FIG(s) 1A-B, paragraph 0017, lines 2-5, FIG. 1A, paragraph 0018, lines 13-14, FIG. 2, 202, 204, and 206); and
a controller (FIG(s) 1A-B, 2, System Power Management Module 160) to control the second device (paragraphs 0019, 0022, and 0024), wherein the controller is to determine the total power demanded by the first device and the second device (FIG. 2, 204, paragraph 0027), the controller to reduce the second portion of the total power if the total power is above an upper threshold value (FIG. 2, 206, paragraphs 0029-0031, FIG. 3, paragraph 0037, paragraph 0038, lines 1-7).
Lyu does not specifically state the controller restoring the second portion of the total power if the total power is below a lower threshold value.
However, Lyu discloses the maximum power consumption caused by the CPU Load and the Other Load internal to System 110 (the maximum first portion) being 25W (FIG. 2, 202 and 206 [210c plus 220c] – paragraph 0026). Lyu further discloses reduction of the power consumed by the Rechargeable USB device(s) 190 (second portion) with sufficient amount (18.5W, FIG. 2; 230b minus 230c) so that the total power consumed is below the Maximum Rated Wattage 250 of 45W (FIG. 2, 206, paragraph 0030). Thus, Lyu always considers the maximum power consumption (of 25W) caused by the CPU Load and the Other Load (i.e. the maximum first portion) and adjusts/reduces the power consumed by the Rechargeable USB device(s) 190 to an amount less than the difference between the Maximum Rated Wattage (45W) and the maximum power consumption caused by the CPU Load and the Other Load (25W) in order not to exceed the Maximum Rated Wattage (FIG. 2, 206, 230c = 15W < 20W = 45W – 25W; paragraph 0030).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the maximum power consumption caused by the CPU Load and the Other Load (of 25W in FIG. 2), as thought by Lyu to be the lower threshold value and System Power Management Module 160 (controller)  to restore the second portion of the total power (18.5W in the example) if the total consumed power is below the lower threshold value. One of ordinary skill in the art would be motivated to do so in order to adjust the demand by the chargeable USB device(s) while maintaining system performance without exceeding the system’s Maximum Rated Wattage (paragraph 0003, paragraph 0005, lines 18-23).
Claims 2-6, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu, US Patent Appl. Pub. No. 2018/0314309 in view of Naffziger et al., US Patent Appl. Pub. No. 2012/0144215.
Regarding claims 8 and 13, Lyu discloses the method and non-transitory machine-readable storage medium with all claim limitations, as addressed above for claim 1 except calculating first average power, second average power, and average power sum over a time period for the respective first portion of the total power, the second portion of the total power, and the sum of the first and second portions of the total power.
Naffziger teaches a multi-processor system which provides for measuring and determining the average power of individual processor cores/devices (the first average power and second average power of respective first and second portions of the total power) over a period of time, and comparing the average summed power (the average power sum corresponding to the sum of the first and second portions of the total power) with a threshold limit, similar to applicant’s invention (FIG. 2, paragraph 0018, paragraph 0019, lines 1-3, paragraph 0020, lines 1-6, paragraph 0022, lines 1-3, paragraph 0023, lines 1-6, FIG. 3, paragraph 0027, lines 18-24, paragraph 0028, lines 1-10). Naffziger further teaches reducing the power of respective cores upon determination that the threshold was exceeded (paragraph 0009, lines 3-10, paragraph 0022, lines 6-11, paragraph 0024, paragraph 0028, lines 10-15, paragraph 0029, lines 1-9). In Naffziger, the above-described system and functionality  provides  for quick and accurate over-current protection (paragraphs 0008 and 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system and functionality, as suggested by Naffziger with the method and non-transitory machine-readable storage medium disclosed by Lyu in order to implement calculating first average power, second average power, and average power sum over a time period for the respective first portion of the total power, the second portion of the total power, and the sum of the first and second portions of the total power. One of ordinary skill in the art would be motivated to do so in order to provide  for quick and accurate over-current protection.
Regarding claim 2, Lyu discloses the apparatus, as per claim 1, but does not specifically state determining the total power via a measurement of the total power over a period of time. 
Naffziger teaches a multi-processor system which provides for measuring and determining the latest power or the average power of individual processor cores/devices over a period of time, and comparing the total summed or average summed power with a threshold limit, similar to applicant’s invention (FIG. 2, paragraph 0018, paragraph 0019, lines 1-3, paragraph 0020, lines 1-6, paragraph 0022, lines 1-3, paragraph 0023, lines 1-6, FIG. 3, paragraph 0027, lines 18-24, paragraph 0028, lines 1-10). Naffziger further teaches reducing the power of respective cores upon determination that the threshold was exceeded (paragraph 0009, lines 3-10, paragraph 0022, lines 6-11, paragraph 0024, paragraph 0028, lines 10-15, paragraph 0029, lines 1-9). In Naffziger, the above-described system and functionality  provides for quick and accurate over-current protection (paragraphs 0008 and 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system and functionality, as suggested by Naffziger with the apparatus disclosed by Lyu in order to implement determining the total power via a measurement of the total power over a period of time. One of ordinary skill in the art would be motivated to do so in order to provide for quick and accurate over-current protection.
Regarding claim 3, Naffziger further teaches the apparatus, as per claim 2, wherein the controller is to determine the second portion of the total power over the period of time (FIG. 2, paragraph 0018, paragraph 0019, lines 1-3, paragraph 0020, lines 1-6, paragraph 0022, lines 1-3, paragraph 0023, lines 1-6, FIG. 3, paragraph 0027, lines 18-24, paragraph 0028, lines 1-10).
Regarding claim 4, Lyu further discloses the apparatus, as per claim 3, further comprising wherein the controller determines an amount the total power exceeds the upper threshold value (paragraph 0037, lines 1-6).
Regarding claim 5, Lyu further discloses the apparatus, as per claim 4, wherein the controller is to reduce the second portion by the amount (paragraph 0037, lines 6-10).
Regarding claim 6, Lyu further discloses the apparatus, as per claim 5 wherein the power supply and the controller are disposed within the first device (FIG. 1B).
Regarding claims 9, 10, 14, and 15, Lyu further discloses the method and non-transitory machine-readable storage medium with all claim limitations as per respective claims 4 and 5, addressed above.
Claims 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu, US Patent Appl. Pub. No. 2018/0314309 in view of Naffziger et al., US Patent Appl. Pub. No. 2012/0144215, and further in view of “USB-C Definition” (referred herewith as NPL1).
Regarding claim 7, Lyu further discloses the apparatus as per claim 6, wherein the second device is to connect to the first device via a USB interface, wherein messages from the controller and the second portion of the total power is to be transmitted via the USB interface (paragraph 0018, lines 13-14, paragraph 0019, lines 4-10, paragraph 0024, paragraph 0036, lines 1-8).
Regarding claim 11, Lyu further discloses the method, wherein transmitting the limit message sends the limit message via a USB interface (paragraph 0018, lines 13-14, paragraph 0019, lines 4-10, paragraph 0024, paragraph 0036, lines 1-8).
In addition, Lyu further discloses the USB interface being compatible with USB standard 2.0/3.0/3.1 (paragraph 0019, lines 4-10).
Lyu and Naffziger do not specifically state the USB interface being a USB-C type interface.
NPL1 teaches backwards compatibility with previous USB standards, however, with symmetrical connector/port. Thus, providing convenience upon plugging without consideration of plug/port orientation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of NPL1 with the apparatus and method disclosed by Lyu and Naffziger in order to implement the USB interface being a USB-C type interface. One of ordinary skill in the art would be motivated to do so in order to provide convenience upon plugging without consideration of plug/port orientation.
Regarding claim 12, Lyu further discloses the method, as per claim 11, wherein providing the second power to the second device is to be carried out via the USB-C interface (paragraph 0018, lines 13-14, paragraph 0019, lines 4-10, paragraph 0024, paragraph 0036, lines 1-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186